Citation Nr: 0107787	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a compensable evaluation for service-
connected asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active naval service from July 1954 to June 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for hearing loss and "back 
problems" and granted service connection for asbestosis, 
rating it zero percent disabling, effective February 22, 
1999.  In his September 1999 notice of disagreement, the 
veteran sought a compensable evaluation for service-connected 
asbestosis.  He was issued a statement of the case on these 
issues in October 1999, and his appeal was perfected by 
substantive appeal filed in March 2000.

In connection with this appeal, the veteran requested a 
personal hearing before a Member of the Board at the RO, but 
he withdrew his hearing request in July 2000.  See 38 C.F.R. 
§ 20.704(e) (2000).  Thus, the Board will proceed with 
consideration of the veteran's claims based on the evidence 
of record, as requested.

By October 1999 rating decision, the RO denied service 
connection for an "esophagus condition."  The veteran 
initiated an appeal in March 2000, and the RO issued a 
statement of the case in August 2000.  Such matter is not 
before the Board, as that appeal was not perfected.  
38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's back disability resulted from 
a post-service injury.




CONCLUSION OF LAW

The preponderance of the evidence weighs against the 
veteran's claim of service connection for a back disability.  
38 U.S.C.A. § 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are silent with respect to clinical 
findings of abnormality or disability involving the veteran's 
back.  A June 1958 discharge physical examination report 
indicates that his spine and musculoskeletal system were 
normal.

In August 1998, the veteran was seen in the emergency 
medicine department of the Loma Linda University Medical 
Center, complaining of low back pain.  The diagnosis was 
chronic lumbar disc disease with acute exacerbation.  The 
date of injury was listed as August 2, 1993.  

An October 1998 private medical examination report indicates 
that the veteran's initial back injury occurred on August 2, 
1993 when he slipped and fell, landing on his back, after 
stepping out of a truck.  He stated that he has had pain in 
his lower back since that time and currently had dull, sharp, 
and stabbing aches and pains.  He complained that his pain 
worsens with sitting, standing, lifting, carrying, bending 
backwards, and lying flat on his back with his knees bent.  
He worked as a lineman for 36 years, an occupation involving 
construction of power lines and driving a truck.  His 
occupation required walking, squatting, and lifting objects 
weighing over 100 pounds.  He denied any prior lumbar spine 
injury.  The examining physician stated that the veteran was 
a poor historian and that the majority of the history relied 
on came from a previous physician's report.  That physician 
obtained much of the background information from the 
veteran's spouse.

The October 1998 physical examination indicated that the 
veteran did not have pain with motion, and that he had only 
mildly restricted range of motion in the hips.  The physician 
noted normal gait and no obvious deformities, masses or 
surgical scars over the lumbar spine.  Normal to slightly 
decreased lumbar lordosis was observed.  Palpation of the 
lumbar spine revealed no muscular spasms.  However, the 
physician noted thoracolumbar and lumbosacral junction 
tenderness but no posterosuperior iliac spine, sacroiliac 
joint, sciatic notch, or lower extremity motorpoint 
tenderness.  The diagnosis was lumbar spondylosis; as to 
causation, it was concluded specifically by the examining 
physician that, based on the history, the present symptoms 
are due to his August 2, 1993 back injury.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under the newly-enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A), the 
Secretary is required to provide a medical examination or 
obtain a medical opinion if (1) there is competent evidence 
of a current disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id. at 38 U.S.C. 
§ 5103A(d).

Analysis

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the veteran under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  The RO 
obtained extensive outpatient records, service medical and 
other records, informed the veteran of steps he could take to 
substantiate his claim, and issued a statement of the case.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under the VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993)

In this case, VA is not required to assist the veteran in 
obtaining a medical examination and opinion.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A(d)).  The competent and probative evidence 
of record is clear in showing that the veteran's back 
disability resulted from an injury that took place decades 
after service, and no further medical examination or opinion 
is required in order for the Board to decide the issue of 
service connection in this matter.  Id.

The October 1998 private medical examination report, in which 
the veteran denied any back injury prior to August 1993, 
coupled with a review of his service medical records which 
reflect no back injury or abnormality, demonstrates that the 
veteran likely had no back disability resulting from an in-
service disease or injury.  Indeed, he spent many years after 
service engaged in a civilian occupation that required 
routine heavy lifting.  Thus, a preponderance of the evidence 
shows that his present back disability likely originated long 
after his separation from service.  See  38 U.S.C.A. § 1110, 
1131; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303(a); see also Gilbert v. Derwinski, 1 Vet. App. 61 
(1991).


ORDER

Service connection for a back disability is denied.


REMAND

The veteran's DD 214 indicates that he served on the mine 
warfare ship, U.S.S. Swerve (MSO-495), and had sea and/or 
overseas service for over three years.  His occupations 
during service were fireman and engineman.  

A March 1998 private audiology outpatient record indicates 
medium to severe asymmetric hearing loss.  An April 1998 
private medical examination report reflects gradual hearing 
loss over the years.  The physician diagnosed asymmetric 
mixed hearing loss.  An April 1998 audiologic note indicates 
that no response below 60 decibel hearing loss was obtained, 
bilaterally, and that a definitive determination as to the 
type of hearing loss suffered by the veteran could not be 
made.  

In April 1999, the veteran stated he was exposed to loud 
noises during service, and by virtue of his military duties, 
he spent much time in ships' boiler rooms.  

A July 1995 private medical examination report indicates that 
the veteran sought treatment for shortness of breath.  A CT 
scan showed bilateral pleural calcification that the 
physician opined was linked to previous asbestos exposure.  
The CT scan also revealed a small nodule in the upper lobe of 
the left lung.  The examining physician found adequate 
oxygenation and stated that the lung function test was 
normal.  No significant chronic obstructive or restrictive 
disease was found.

Private medical records from July 1995 to May 1999 indicate 
that the veteran sought treatment for his lungs on multiple 
occasions.

By August 1999 rating decision, the veteran was granted 
service connection for asbestosis, rated zero percent 
disabling. 

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

In this case, the Board requires information regarding the 
extent of the veteran's hearing loss.  It should be noted 
that impaired hearing for VA disability purposes exists when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less that 94 percent correct.  38 C.F.R. § 3.385 
(2000).  A competent opinion regarding the etiology of his 
hearing loss is necessary in order to determine the issue of 
service connection.

With respect to the issue of entitlement to a compensable 
rating for asbestosis, a VA medical examination is necessary 
in order to determine the current level of disability for VA 
rating purposes.  38 C.F.R. § 4.97, Diagnostic Code 6833 
(2000).  It appears from the record that the veteran has not 
yet been afforded a VA medical examination for compensation 
purposes.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000), 00-92 (Dec. 13, 2000), 
and 01-02 (Jan. 9, 2001), as well as any 
pertinent guidance provided by VA, 
including, among other things, final 
regulations, General Counsel precedent 
opinions, and subsequent court decisions.

2.  The RO should schedule the veteran 
for VA audiologic examination.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should assess the veteran's hearing and 
provide an opinion as to the etiology of 
any hearing loss found.

3.  The RO should schedule the veteran 
for VA medical examination in order to 
determine forced vital capacity (FVC) of 
the lungs and diffusion capacity of the 
lung for carbon monoxide by the single 
breath method (DLCO (SB)).  Also, the 
examiner should determine whether maximum 
exercise capacity is under 20 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation and, if so, state specifically 
the maximum exercise capacity.  38 C.F.R. 
§ 4.97, Code 6833.  The claims file and a 
copy of this remand must be made 
available to the examiner.  The examiner 
should review the claims file in 
conjunction with the examination.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After taking any additional development deemed appropriate in 
addition to that requested above, the RO should readjudicate 
the issues of service connection for hearing loss and 
entitlement to a compensable evaluation for service-connected 
asbestosis.  If the benefits sought on appeal remain denied 
the veteran and his representative should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

